DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 03/17/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6, 10 – 13, 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias et al. (US 2011/0053814) in view of Mcatee et al. (WO 2005/061682)
In regards to claim 1, Tobias teaches natural gas (NG) engine lubricating oil composition comprising a major amount of oil of lubricating viscosity according to limitation a) of the claim, one or more phosphorus antiwear additives other than a zinc dithiophosphate thus providing substantially zinc free compositions according to the claim, one or more ashless dispersants, one or more metal detergents according to limitation c) of the claim, and one or more 
The invention is directed to stationary natural gas internal combustion engines having pistons and spark plugs which are sump lubricated and spark ignited engines [0007].  The composition comprises phosphorus antiwear but are not limited to hydrocarbyl phosphite such as trialkyl phosphite [0044].  The phosphorus antiwear is present in amounts of from about 0.25 to about 1.5 wt. % which meets the limitation b) of the claim [0047].  
The composition can comprise friction modifiers such as borated epoxides as taught in US 6,372,696 by Tipton which are incorporated by reference, and wherein such additives are added in amounts to provide desired friction modifying properties such as from 0.001 to about 20% or from 0.01 to 10% [0078 – 0081].  Tipton teaches the borated epoxides have a boronating agent such as boric acid (i.e., having boron content of 0.1748) to epoxide ratio of from 1:4 to 4:1 or preferably from 1:2 (column 17 lines 5 – 15).  Thus, such compounds will contain boron in calculated amounts of from about 0.035 to about 0.14% by weight when it is a boric acid epoxide having a ratios of boric acid to the epoxide of from 1:4 to 4:1.  When such a compound is used as friction modifier in Tobias in amounts of from 0.01 to 20%, they would provide boron in calculated amounts of from about 0.000003 to 0.035% (about 0.03 to 350 ppm) in the composition.  At friction modifier amounts of from 0.01 to 10%, boron would be present in calculated amounts of from about 0.3 to 175ppm.  At narrower ratios of from 1:2, the amounts of boron in the composition is even narrower, and which overlaps the claimed range according to limitation f) of the claim.  The composition can comprise sulfated ash of less than 0.3% according to the claimed limitation [0026].

 Mcatee teaches lubricating oil composition for internal combustion engines such as natural gas engines having metal detergents such as present in amounts of from about 0.5% to 8.5% by weight of the composition, antioxidants and dispersants including i) a dispersant having a carbonyl to nitrogen ratio of 1 or higher and ii) a dispersant having carbonyl to nitrogen ratio of less than 1 [abstract, 0071 and 0090].  The dispersant is a polyisobutylene succinimide prepared from poly(ethyleneamine) i.e., ethylene polyalmines according to the limitations d) and e) of the claim [0028].  Mcatee teaches the composition can comprise other dispersants similar to succimides are esters taught in US 3,381,022 which are succinate esters such as polyisobutylene succinic acid esters of limitation d) of the claim [0031].
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the dispersants of Mcatee in the composition of Tobias, as Tobias allows for use of one or more dispersants in the NG oil composition and since Mcatee teaches similar NG oil composition with useful dispersants for such compositions.
Thus, when the composition is used in the NG engine the method for preventing siloxane macromolecules in the engine is intrinsically provided.
In regards to claims 2, 3, Tobias and Mcatee provides the method and teaches the composition having phosphites of the claims as previously stated.  Tobias teaches trialkyl phosphite such as tributyl phosphite which provides the structure of claim 3 when R1 is 4 carbon atoms [0045].
In regards to claims 4, 5, Tobias and Mcatee provides the method and teaches the composition having phosphite antiwear which are not limited to hydrocarbyl phosphites such as trihydrocarbyl phosphites as previously stated.  Cain (US 2002/0086802) similarly teaches lubricating oil composition for NG engines comprising phosphite antiwear compounds such as di and trihydrocarbyl phosphites such as dibutyl phosphite [0138, 0193].  Thus, persons of ordinary skill in the art would have found it obvious to have used the dihydrocarbyl phosphites such as dibutyl phosphites of Cain as antiwear or hydrocarbyl phosphite antiwear in Tobias as Tobias allows for such compounds in the composition, and since Cain teaches they are suitable hydrocarbyl phosphite compounds which are useful alternatives to trihydrocarbyl phosphites.
In regards to claim 6, Tobias and Mcatee provides the method and the composition which comprises a phosphite and no more than 0.03% (300 ppm) of phosphorus as previously stated and which provides the claimed limitation.
In regards to claims 10 – 13, Tobias and Mcatee provide the method and teach the composition.  Tobias teaches composition having overbased detergents such as carboxylates, sulfonates, phenates, wherein the carboxylate can be salicylates [0063 – 0065].  The overbased detergent can be detergents of magnesium or calcium and have TBN of from 100 to 450 such as from 250 to 280 [0067, 0068].  The tbn of the detergent is tbn on an oil-free basis since it is not a teaching of a tbn of a detergent concentrate in oil but of the detergent itself.
In regards to claim 15, Tobias and Mcatee combined provide the method and teach the composition.  Tobias teaches silicone compounds such as polydimethyl siloxane can be present as optional ingredients in amounts of from 0.001 to 20% [0080, 0081].  George et al. (US 2005/0137097) which is similarly directed to lubricants for NG engines teaches composition having silicone antifoam agent which provides silicon in amounts of 0.0014% (140 ppm), 
In regards to claim 16, Tobias and Mcatee combined provide the method and composition for use in NG engines such as stationary NG engines.  Such engines would be expected to use the fuels of the claim.
In regards to claims 17, 18, Tobias and Mcatee provide the method and teach the composition.  Tobias teaches borated fatty epoxides [0079].  Fatty acids are acids having hydrocarbyl with number of carbon atoms overlapping the claimed range.  Tobias teaches the composition can comprise one or more dispersants such as borated dispersants such as taught by US 4,746,446 by Wollenberg [0058].  Wollenberg teaches the dispersants can have boron equivalent of from about 0.1 to 10 to the modified succinimide (column 25 lines 30 – 38).  In one example, the boron content of the succinimide dispersant is 1.01% (Example 6).  Thus, when the borated succinimide of Example 6 of Wollenberg is used as borated succinimide dispersant of Tobias in amounts of from 1 to 8% in the composition, the composition will comprise boron in amounts of from about 0.001 to about 0.008% (about 10 to about 80 ppm) according to limitation f) of the claims.  Persons of ordinary skill in the art practicing the invention of Tobias would have found it obvious to have used the borated succinimide of Wollenberg in the composition because Tobias teaches that such compounds are useful.
In regards to claim 19, Tobias and Mcatee combined provide the method and composition having the claimed limitation as previously discussed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Tobias and Mcatee fail to teach method of reducing silicon macromolecules in the lubricant of a stationary gas engine and thus fails to teach the claimed method and composition.  The argument was not found to be persuasive.
The claims are directed to a composition and a method of inhibiting siloxane macromolecules in the engine.  As long as Tobias and Mcatee teach the claimed composition having the claimed ingredients and amounts for use as stationary engine lubricants the claimed limitations are provided.
Applicants allege that the composition demonstrates improved and unexpected results.  The sole inventive example is not commensurate in scope with the claims.
The sole inventive example provides specific ingredients having specific structures which do not support the breadth of the claims.  
The sole inventive example provides specific ingredients at specific concentrations which do not support the breadth of the claims.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill
Thus, the sole inventive example fails to provide a demonstration of unexpected results commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
This is a request for continued examination of applicant's earlier Application No. 16/316,364.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771